This opinion is subject to revision before final
                       publication in the Pacific Reporter

                                  2020 UT 31


                                     IN THE

        SUPREME COURT OF THE STATE OF UTAH

ACLU OF UTAH, DISABILITY LAW CENTER, and UTAH ASSOCIATION
            OF CRIMINAL DEFENSE ATTORNEYS,
                        Petitioners,
                                        v.
                              STATE OF UTAH, 1
                                Respondents.

                                No. 20200281
                             Filed May 21, 2020

                 On Petition for Extraordinary Relief

                                  Attorneys:
         John Mejia, Leah Farrell, Jason Groth, Sara Wolovick,
        Salt Lake City, for petitioner ACLU of Utah Foundation
       Aaron M. Kinikini, Nicholas H.K. Jackson, Salt Lake City,
                for petitioner Disability Law Center
             Steven Burton, Salt Lake City, for petitioner
           Utah Association of Criminal Defense Attorneys
         Sean D. Reyes, Att’y Gen., Tyler R. Green, Solic. Gen.,
       Stanford E. Purser, Deputy Solic. Gen., Erin T. Middleton,
       Aaron G. Murphy, J. Clifford Petersen, Asst. Solics. Gen.,
        Amanda N. Montague, Asst. Att’y Gen., Salt Lake City,
                     for respondent State of Utah
 Sim Gill, Bridget K. Romano, Darcy M. Goddard, LaShel Shaw,
William Garbina, Salt Lake City, for respondent Salt Lake County
            Frank D. Mylar, Salt Lake City, for respondents
                        twenty-one counties


__________________________________________________________
   1Other respondents include: GARY R. HEBERT, MIKE HADDON,
CARRIE L. COCHRAN, all counties in the State of Utah, and all
county sheriffs of the State of Utah in capacity as county jail
administrators.
                   ACLU OF UTAH et al. v. STATE
                             Per Curiam


   PER CURIAM:
    ¶1 This matter is before the court on a petition for
extraordinary relief. Petitioners ACLU of Utah, Disability Law
Center, and Utah Association of Criminal Defense Attorneys seek
relief on behalf of all individuals in criminal custody throughout
the state who are at risk of contracting COVID-19. No individual
inmate is named as a petitioner.
   ¶2 Respondents and Proposed Intervenors argue that
Petitioners lack standing. We conclude they are correct.
    ¶3 Petitioners do not claim to have traditional standing.
They do not purport to suffer a “distinct and palpable injury that
gives [them] a personal stake in the outcome of the legal dispute.”
Jenkins v. Swan, 675 P.2d 1145, 1148 (Utah 1983). And Petitioners
do not claim to have associational standing, which is present
when an association’s individual members have standing and the
participation of the individual members is not necessary to the
resolution of the case. See Utah Chapter of Sierra Club v. Utah Air
Quality Bd., 2006 UT 74, ¶ 21, 148 P.3d 960.
    ¶4 Instead, Petitioners argue that they have public interest
standing. See id. ¶¶ 35–41. Two members of this court have
previously “expressed serious doubt about the intellectual
underpinnings of the doctrine and have invited further discussion
of its continued viability.” Haik v. Jones, 2018 UT 39, ¶ 23 n.5, 427
P.3d 1155; see Gregory v. Shurtleff, 2013 UT 18, ¶ 64, 299 P.3d 1098
(Lee, J., concurring in part and dissenting in part, with Durrant, J.,
joining). However, we need not engage in an extended discussion
of this doctrine or its application. To qualify for public interest
standing, Petitioners bear the burden of demonstrating, among
other things, that the issues they seek to litigate “are unlikely to be
raised if [they are] denied standing.” Gregory, 2013 UT 18, ¶ 28
(quoting Sierra Club, 2006 UT 74, ¶ 36). Petitioners have not met
this burden.
   ¶5 For this reason, we dismiss the petition. All other
pending motions are denied as moot.




                                  2